Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/413777, Anchoring System For Securing A Post, filed 6/14/2021.  Claims 1-11 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the ground in Figure 1 (which was already designated as numeral 14), and an inner border in Figure 2.
The drawings are objected to because Figure 1 comprises two numerals defined as “18”. The one on the left clearly defines the anchor plate. However, the one on the right appears to be pointing to an indent in the anchor plate instead of the anchor plate itself. Only one numeral should be used to represent the same structure. Therefore, the numeral 18 on the right should be deleted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28.  
The drawings are objected to under 37 CFR 1.83(a) because Figure 1 fails to show the interaction between the indents and the struts as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). The specification (para [0024],[0027]), and Figures 2 and 5, teach that the indents (40) each have a back wall (44) that comprises an opening (46) for the strut, and that the indents have walls that diverge inwardly to create a V-shape. This is clear from Figures 2 and 5. However, in Figure 1, the two depicted indents are not only different from one another (symmetrical in other figures), but neither depict the V-shape bottom (appears flat), and neither depict the opening for the strut being in the back wall of the indent (appears to be on a bottom flat wall). This is different from what is taught in the specification and other figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because it includes a reference character which is not enclosed within parentheses.  Numeral “12” is used to define the post, although no other reference numerals are used in the claims.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim 7 is objected to because it is dependent upon itself. For purposes of examination the Examiner has treated Claim 7 to be dependent upon Claim 6.  Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “said anchor plate defining post receiver” is unclear since it is missing a term, such as the term ---a--- before the term “post”.
-A “laterally extending ground supporting body” is claimed in a manner that is in addition to the anchor plate, instead of further defining the anchor plate. It should be made clear what elements define the anchor plate, and which elements are in addition to the anchor plate.
-There is no antecedent basis for “the anchoring plate”.
-There is no antecedent basis for “the first end” or “the second end” when defining the hanger bolt.



Regarding Claim 2:
-It is claimed that the base is “sized” to receive the first end of the post. However, this is indefinite since the post itself is not positively claimed and therefore cannot be relied upon to define another element. 

	Regarding Claim 7:
	-There is insufficient antecedent basis for “the opening”.
	-The phrase “through the back wall each of the indentations” is unclear since a term such as “of” is missing.
	-The Examiner suggests the language ---wherein each opening is located through the back wall of a respective one of the indentations---.

	Regarding Claim 8:
	-It is unclear if “a first end” is in addition to the first end claimed in claim 1.
-The phrase “a second first end” is unclear since each of the struts is only defined in the specification as having “a first end” and “a second end”, not a second first end.
	-The term “thereof” is indefinite as it is unclear what element is being referred to.

Regarding Claim 10:
	-The term “its” is indefinite as it is unclear what element is being referred to.


	
Regarding Claim 11:
	-The term “thereof”  in section “d” is indefinite as it is unclear what element is being referred to.
	-The method step “e” is unclear since it is claiming “mounting the first ends of the plurality of struts to the anchor plate”, but the first ends of the mounting plate are already mounted to the anchor plate once the second ends of the struts are attached to the post.
	-The phrase “such that perimeter” in section “h” is unclear since it appears a term is missing such as the term “a” before the term “perimeter”.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,138,812 (Stalemark) in view of US 7,421,824 (Green).

Regarding Claim 1, as best understood, Stalemark teaches an anchoring system for securing a post into the ground comprising: 
an anchor plate (310 in Figure 8, or 410 in Figure 9) for insertion into a hole in the ground (anchor plates capable of being inserted into a hole in the ground, such as when creating a footing for the deck), said anchor plate defining post receiver (central portion) to receive a first end (lower end) of the post (P) and support the weight of the post; 
a laterally extending ground supporting body (portion of anchor plate extending outward beyond the footprint of the post) surrounding the post receiver; and, 
a plurality of struts (60) attachable to the post (P) and mountable to the anchoring plate at positions distal to the post receiver (through openings 50); 
wherein each of the struts (60) is a hanger bolt having a tapered screw thread (pointed end that is screwed into the post P) at the second end thereof for threaded attachment to the post (as depicted in Figures 8 and 9).  
Stalemark does not specifically teach each of the struts having a thread at the first end to receive a nut for mounting to the anchor plate. However, double-sided bolts are well-known in the post installation art. Green teaches attaching a post (20; Figure 6A) to a plate (12) using a strut (44) and teaches the strut being a double-sided bolt such that the first end of the strut (44) has a thread to receive a nut (46/52) for mounting to the plate (12) and the second end of the strut has a tapered screw thread for threaded attachment to the post (20; Figure 6A; col 7, ln 51-57). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a double-sided bolt as taught by Green for the strut of Stalemark, to create a biasing of the nut on the back wall (470) of the indentation of Stalemark to create a firm attachment between the post and the anchor plate.
	

Regarding Claim 3, as best understood, Stalemark and Green combined teach the anchoring system of claim 1, and Stalemark further teaches wherein the anchor plate defines a plurality of indentations (450; Figure 9) at positions distal to the post receiver, each one of said indentations (450) being adapted to seat one of the plurality of struts (as depicted in Figure 9).  

Regarding Claim 4, as best understood, Stalemark and Green combined teach the anchoring system of claim 3, and Stalemark further teaches wherein each of the plurality of indentations (450) is positioned equidistant from the post receiver (central portion) and diagonally opposed to one another (as depicted in Figure 9).  

Regarding Claim 5, as best understood, Stalemark and Green combined teach the anchoring system of claim 3, and Stalemark further teaches wherein each of the indentations (450) comprises a back wall (470) and a front wall (opposing wall of 470 that faces the post), and said back wall (470) presents a seating surface to orient a corresponding one of said struts (60) toward the post at an angle between 30-70 degrees (col 10, ln 30-33 teaching the strut of Figure 9 oriented at an angle; col 7, ln63- col 8, ln 13 teaching the angles, such as 40-50 degrees that falls within the claimed range).  

Regarding Claim 6, as best understood, Stalemark and Green combined teach the anchoring system of claim 5, and Stalemark further teaches wherein each of the indentations (450; Figure 9) defines an opening (50; col 10, ln 29-33) to receive one of the plurality of struts (60) therethrough.  

Regarding Claim 7, as best understood, Stalemark and Green combined teach the anchoring system of claim 7, and Stalemark further teaches wherein the opening (50) is located through the back wall (470) each of the indentations (450).  
Regarding Claim 8, as best understood, Stalemark and Green combined teach the anchoring system of claim 3, and Stalemark further teaches wherein each of the struts (60) comprises a first end adapted for mounting within one of the indentations (450) in the anchor plate and a second first end (pointed end) adapted for attachment to the post adjacent the first end thereof (Figure 9).  

Regarding Claim 10, as best understood, Stalemark and Green combined teach the anchoring system of claim 1, and Stalemark further teaches wherein the anchor plate is downwardly angled adjacent its perimeter, to form at its perimeter a biting edge directed downward for contact with the ground beneath the anchor plate (Figure 8 teaches an anchor plate where the side walls 380 are downwardly angled from the upper planar surface and the lower free edge of 380 would create a biting edge; Figure 9 teaches an anchor plate where the side walls (where 420 is labeled) also are downwardly angled from the upper planar surface and the lower outer perimeter edge would create a biting edge).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stalemark and Green, and further in view of US 2007/0187564 (McGuire).

Regarding Claim 2, as best understood, Stalemark and Green combined teach the anchoring system of claim 1, and Stalemark further teaches wherein the post receiver has a base sized and positioned to receive the first end of the post (central portion in Figures 8 or 9). 
Stalemark does not specifically teach that the post receiver is a recess within the anchor plate and said base defining an opening to receive a fastening means for securing the post to the post receiver.  However, McGuire, which is also drawn to an anchor plate for a post and teaching securing the post through openings (para [0025]), further teaches that the post receiver is a recess (‘recessed well’, para [0025]) within the anchor plate and said base defining an opening (1) to receive a fastening means for securing the post to the post receiver (para [0018] teaching the opening being used for drainage or securing the post). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a recess with an opening for a fastener as taught by McGuire on the anchor plate of Stalemark in order to easily locate the first end of the post on the anchor plate and initially secure with a vertical fastener prior to inserting the angled struts, since doing so would assist in keeping the post vertical during the strut installation, thereby making the installation easier since the post won’t slide or move on the anchor plate.
	







Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stalemark in view of US 9,004,439 to Gross et al. (hereinafter ‘Gross’), in view of US 4,972,642 to Strobl, Jr. (hereinafter ‘Strobl’), and further in view of US 4,479,636 (King).

Regarding Claim 11, as best understood, Stalemark teaches a method of securing a post into the ground comprising the steps of: 
(a) Seating a first end (lower end) of the post (P) on a post receiver (central portion) of an anchoring plate (410; Figure 9); 
 (c) Seating (within openings 50) the first ends of a plurality of struts (60) into a corresponding plurality of indentations (450) in the anchor plate at positions distal to the post receiver (Figure 9); 
(d) Attaching the second ends (pointed ends) of the plurality of struts (60) to the post (P) at positions adjacent the first end thereof (Figure 9); 
(e) Mounting the first ends of the plurality of struts to the anchor plate (first ends mounted into openings 50 within indentations 450).
Stalemark does not specifically teach:
(b) Fastening the first end of the post to the anchor plate.
However, Gross, which is also drawn to an anchor plate for a post, teaches not only using struts (horizontal 28) to secure the post to the anchor plate, but additionally using vertical fasteners (vertical 28 through holes 22) to secure the first end of the post to the anchor plate (Figure 6).  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to fasten the first end of the post to the anchor plate as taught by Gross, in order to initially secure the post with a vertical fastener prior to inserting the angled struts, since doing so would assist in keeping the post vertical during the strut installation, thereby making the installation easier since the post won’t slide or move on the anchor plate.
Stalemark does not specifically teach:
(f) Inserting the first end of the post having the anchor plate fixed thereto into a hole in the ground; 
(g) Backfilling the ground onto the anchor plate inside the hole to bury the anchor plate while allowing the post to protrude above ground level; and, 
(h) Tamping the ground around the post to pack the ground onto the anchor plate such that perimeter of the anchor plate forms a biting contact with the ground.
However, it is well-known in the post construction art that anchor plates can be placed on the ground or surface, or within a hole in the ground depending on the type of post, purpose thereof, user preference, and necessity for increased stability. Strobl teaches a post (42) attached to an anchor plate (10) and further teaches:
 (f) Inserting the first end of the post (42) having the anchor plate (10) fixed thereto into a hole in the ground (Figure 5; col 5, ln 4-6); and 
(g) Backfilling the ground (68) onto the anchor plate inside the hole to bury the anchor plate while allowing the post to protrude above ground level (Figure 5; col 5, ln 10-11). Additionally, it is well-known in the art that after a hole is backfilled with dirt, that the dirt needs to be compacted into the hole. King, which also teaches inserting the end of a post and anchor plate into a hole backfilling with dirt, further teaches that the holes are tamped (col 4, ln 31-33; Figure 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the anchor plate of Stalemark and Gross could be inserted into a hole, which is backfilled and tamped as taught by Strobl and King, in order to secure a post in the ground for uses such as installing a deck post, fence post, or mailbox post that are typically installed in the ground since the surrounding dirt creates a stable installation.
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 10,501,957 (Borowiak) teaches burring the anchor plate underground for better stability of the post.
US 5,095,668 (O’Brien et al.) and US 2017/0328070 (Lane) both teach double-ended bolts.
US 6,141,936 (Butler) teaches using a stepped recess in the anchor plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632